Exhibit 10.2

CONSENT

This Consent (this “Consent”) is made effective as of May 22, 2020 (the “Consent
Effective Date”), by and among BENEFITFOCUS, INC., a Delaware corporation (the
“Parent”), BENEFITFOCUS.COM, INC., a South Carolina corporation
(“Benefitfocus.com”), and BENEFITSTORE, INC., a South Carolina corporation
(“BenefitStore”, and together with the Parent and Benefitfocus.com, each
individually, a “Borrower”, and collectively, the “Borrowers”), the several
banks and other financial institutions or entities party hereto (each a “Lender”
and, collectively, the “Lenders”), and SILICON VALLEY BANK, as administrative
agent and collateral agent for the Lenders (in such capacity, the
“Administrative Agent”).

RECITALS

A. The Borrowers, the Lenders and the Administrative Agent have entered into
that certain Credit Agreement dated as of March 3, 2020 (as the same may from
time to time be further amended, modified, supplemented or restated, the “Credit
Agreement”);

B. Parent plans to raise capital through the issuance of shares of Capital Stock
(the “Financing”) pursuant to the terms of a Securities Purchase Agreement by
and between BuildGroup LLC and Parent dated on or about May 22, 2020 (the
“Purchase Agreement”).

C. The Capital Stock to be issued pursuant to the Purchase Agreement will be
shares of preferred stock of Parent which will accrue a dividend at a rate of 8%
per annum, payable in cash or in kind at the option of Parent (the “Preferred
Stock);

D. Section 7.6 of the Credit Agreement restricts any Borrower from paying any
cash dividend prior to the Discharge of Obligations;

E. Section 7.11 of the Credit Agreement restricts any Borrower from, subject to
certain exceptions, paying fees to and otherwise entering into transactions with
Affiliates;

F. Sections 7.10 and 7.20 of the Credit Agreement restrict any Borrower from
amending certain terms of its Preferred Stock and, to the extent adverse to
Administrative Agent or the Lenders in any material respect, its organizational
documents;

G. The Borrowers have requested that the Administrative Agent and the Lenders
consent to Parent’s (i) payment of cash dividends on the Preferred Stock issued
in the Financing notwithstanding the provisions of Section 7.6 of the Credit
Agreement, (ii) entering into transactions and payment of certain fees pursuant
to Section 4(e) of the Purchase Agreement notwithstanding the provisions of
Section 7.11 of the Credit Agreement, (iii) reduced Liquidity thresholds with
respect to certain other Restricted Payment conditions, and (iv) amendment of
certain terms of its Preferred Stock and its organizational documents
notwithstanding the provisions of Sections 7.10 and 7.20 of the Credit
Agreement, and the Administrative Agent and the Lenders have agreed to do so,
subject to the terms and conditions of this Consent.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the Administrative Agent, the
Lenders, and the Borrowers agree as follows:

1. Definitions. Capitalized terms used but not defined in this Consent shall
have the meanings given to them in the Credit Agreement.

2. Consent.

2.1 Subject to the execution and delivery of this Consent and the satisfaction
of the conditions precedent specified herein, the Administrative Agent and the
Lenders hereby consent to (i) Parent’s payment of cash dividends on the
Preferred Stock issued in the Financing pursuant to the Purchase Agreement (as
delivered pursuant to Section 3.5 herein or otherwise amended with the consent
of the Administrative Agent to the extent such consent is required by
Section 3.5) notwithstanding the provisions of Section 7.6 of the Credit
Agreement, (ii) Parent’s payment of fees on the Preferred Stock issued in the
Financing pursuant to the Purchase Agreement (as delivered pursuant to
Section 3.5 herein or otherwise amended with the consent of the Administrative
Agent) notwithstanding the provisions of Section 7.11 of the Credit Agreement;
provided that after giving pro forma effect to any such payment in clause (i) or
(ii), (1) the Borrower shall be in compliance with the then applicable financial
covenants set forth in Section 7.1 of the Credit Agreement as of the end of the
most recently ended quarter for which financial statements are required to be
delivered prior to such payment, and the Borrower shall have delivered to the
Administrative Agent a certificate in form and substance reasonably satisfactory
to the Administrative Agent evidencing compliance with the requirements set
forth herein, and (2) immediately before and after giving effect to such
payment, the Loan Parties shall have Liquidity of at least $45,000,000, (iii) a
reduction of the Liquidity thresholds set forth in Section 7.6(d) of the Credit
Agreement from $50,000,000 to $45,000,000, and (iv) Parent’s amendment of its
Certificate of Incorporation by filing a Certificate of Designations with the
Delaware Secretary of State to establish the rights and preferences of the
Preferred Stock to be issued in the Financing and Parent’s entering into and
consummation of the transactions contemplated by the Purchase Agreement and all
other related agreements to be executed into in connection therewith
notwithstanding the provisions of Sections 7.10, 7.11 and 7.20 of the Credit
Agreement.

2.2 The consent set forth in this Consent shall be effective only to the extent
specifically set forth herein and shall not (a) be construed as a consent to or
waiver of any other provision of the Credit Agreement or as a consent to or
waiver of any other breach, Default or Event of Default under the Credit
Agreement or the other Loan Documents, (b) affect the right of the Lenders to
demand compliance by the Loan Parties with all terms and conditions of the
Credit Agreement and the other Loan Documents, (c) except as consented to hereby
or waived hereunder, be deemed a consent to or waiver of any transaction or
future action on the part of the Loan Parties requiring any Lender’s consent or
approval under the Credit Agreement or the other Loan Documents, or (d) except
as consented to hereby or waived hereunder, be deemed or construed to be a
consent, waiver or release of, or a limitation upon, the Administrative Agent’s
or the Lenders’ exercise of any rights or remedies under the Credit Agreement or
any other Loan Document, whether arising as a consequence of any Default or
Event of Default which may now exist or otherwise, all such rights and remedies
hereby being expressly reserved.

 

2



--------------------------------------------------------------------------------

3. Conditions Precedent to Effectiveness. This Consent shall not be effective
until each of the following conditions precedent have been fulfilled to the
satisfaction of (and in form and substance satisfactory to, as applicable) the
Administrative Agent (such date, the “Consent Effective Date”):

3.1 This Consent shall have been duly executed and delivered by the respective
parties hereto. The Administrative Agent shall have received a fully executed
copy hereof.

3.2 All necessary consents and approvals to this Consent shall have been
obtained by the Loan Parties.

3.3 No Default or Event of Default shall have occurred and be continuing
immediately after giving effect to this Consent.

3.4 After giving effect to this Consent and subject to the qualifications set
forth in Section 5.1, each of the representations and warranties herein and in
the Credit Agreement and the other Loan Documents (i) that is qualified by
materiality shall be true and correct, and (ii) that is not qualified by
materiality, shall be true and correct in all material respects, in each case,
on and as of the Consent Effective Date as if made on and as of such date,
except to the extent any such representation and warranty expressly relates to
an earlier date, in which case such representation and warranty shall have been
true and correct in all material respects as of such earlier date.

3.5 The Administrative Agent shall have received a substantially final copy of
the Purchase Agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent; provided, that the Purchase Agreement
may not be amended or modified from and after the date hereof if any such
amendment or modification could reasonably be expected to be materially adverse
to the interest of the Secured Parties.

4. Limitation of Consent.

4.1 The consent set forth in Section 2 above is effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which the Administrative Agent or the Lenders may now have or may have in
the future under or in connection with any Loan Document.

4.2 This Consent shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents are hereby ratified and confirmed and
shall remain in full force and effect.

 

3



--------------------------------------------------------------------------------

5. Representations and Warranties. To induce the Administrative Agent and the
Required Lenders to enter into this Consent, the Borrowers hereby represent and
warrant as follows:

5.1 Immediately after giving effect to this Consent (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), it being understood and agreed that the
Borrowers are not required to update Schedules to the Loan Documents except to
reflect material changes in the information contained therein since the date on
which such Schedules were most recently updated, and (b) no Event of Default has
occurred and is continuing;

5.2 Each Borrower has the power and authority to execute and deliver this
Consent and to perform its obligations under the Credit Agreement;

5.3 The execution and delivery by each Borrower of this Consent and the
performance by such Borrower of its obligations under the Credit Agreement have
been duly authorized;

5.4 The execution and delivery by each Borrower of this Consent and the
performance by each Borrower of its obligations under the Credit Agreement do
not and will not contravene (a) any law or regulation binding on or affecting
such Borrower, (b) any contractual restriction with a Person binding on such
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on such Borrower,
or (d) the organizational documents of such Borrower;

5.5 The execution and delivery by each Borrower of this Consent and the
performance by such Borrower of its obligations under the Credit Agreement do
not require any order, consent, approval, license, authorization or validation
of, or filing, recording or registration with, or exemption by any governmental
or public body or authority, or subdivision thereof, binding on such Borrower,
except as already has been obtained or made; and

5.6 This Consent has been duly executed and delivered by each Borrower and is
the binding obligation of such Borrower, enforceable against such Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

6. Payment of Costs and Fees. The Borrower shall pay to the Administrative Agent
all costs and all reasonable out-of-pocket expenses in connection with the
preparation, negotiation, execution and delivery of this Consent and any
documents and instruments relating hereto (which costs include, without
limitation, the reasonable fees and expenses of outside counsel retained by
Administrative Agent), in each case, as set forth in Section 10.5 of the Credit
Agreement.

7. No Defenses of Borrowers. Each Borrower hereby acknowledges and agrees that
such Borrower has no offsets, defenses, claims, or counterclaims against the
Administrative Agent or any Lender with respect to the Obligations, or
otherwise, and that if such Borrower now has, or ever did have, any offsets,
defenses, claims, or counterclaims against the Administrative Agent or any
Lender, whether known or unknown, at law or in equity, all of them are hereby
expressly WAIVED and such Borrower hereby RELEASES the Administrative Agent and
each Lender from any liability thereunder.

 

4



--------------------------------------------------------------------------------

8. Integration. This Consent and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Consent
and the Loan Documents merge into this Consent and the Loan Documents.

9. Counterparts. This Consent may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.

10. Effect on Loan Documents.

10.1 The consent set forth herein shall be limited precisely as written and
shall not be deemed (a) to be a forbearance, waiver, or modification of any
other term or condition of the Credit Agreement or of any Loan Documents or to
prejudice any right or remedy which the Administrative Agent may now have or may
have in the future under or in connection with the Loan Documents; (b) to be a
consent to any future consent or modification, forbearance, or waiver to the
Credit Agreement or any other Loan Document, or to any waiver of any of the
provisions thereof; or (c) to limit or impair the Administrative Agent’s right
to demand strict performance of all terms and covenants as of any date. The
Borrowers, on behalf of each Loan Party, hereby ratify and reaffirm the
Borrowers’ obligations under the Credit Agreement and each Loan Party’s
obligations under each other Loan Document to which it is a party and agree that
none of the provisions of this Consent shall impair any Loan Party’s obligations
under the Loan Documents or the Administrative Agent’s rights under the Loan
Documents. The Borrowers, on behalf of each Loan Party, hereby further ratify
and reaffirm the validity and enforceability of all of the Liens heretofore
granted, pursuant to and in connection with the Guarantee and Collateral
Agreement or any other Loan Document to the Administrative Agent on behalf and
for the benefit of the Secured Parties, as collateral security for the
obligations under the Loan Documents, in accordance with their respective terms,
and acknowledge that all of such Liens, and all collateral heretofore pledged as
security for such obligations, continues to be and remain collateral for such
obligations from and after the date hereof. The Borrowers, on behalf of each
Loan Party, acknowledge and agree that the Credit Agreement and each other Loan
Document is still in full force and effect and acknowledge as of the date hereof
that no Loan Party has any defenses to enforcement of the Loan Documents. The
Borrowers, on behalf of each Loan Party, waive any and all defenses to
enforcement of the Credit Agreement and each other Loan Document that might
otherwise be available as a result of this Consent. To the extent any terms or
provisions of this Consent conflict with those of the Credit Agreement or other
Loan Documents, the terms and provisions of this Consent shall control.

10.2 To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Consent, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement after giving effect to this Consent.

 

5



--------------------------------------------------------------------------------

10.3 This Consent is a Loan Document.

11. Acknowledgement of Obligations. The Loan Parties acknowledge that on and as
of the Consent Effective Date, all Obligations are payable without defense,
offset, counterclaim or recoupment. Each of the Loan Parties, the Administrative
Agent, the Issuing Lender and Swingline Lender and each other Lender party
hereto does hereby adopt, ratify, and confirm the Credit Agreement and
acknowledges and agrees that the Credit Agreement is and remains in full force
and effect, and the Borrower acknowledges and agrees that their Obligations
under the Credit Agreement are not impaired in any respect by this Consent.

12. Reaffirmation. Each Loan Party hereby reaffirms its obligations under each
Loan Document to which it is a party. Each Loan Party hereby further ratifies
and reaffirms the validity and enforceability (except as enforceability may be
limited by bankruptcy, insolvency, or similar laws affecting creditors’ rights
generally and general principles of equity) of all of the Liens heretofore
granted, pursuant to and in connection with the Guaranty and Collateral
Agreement or any other Loan Document to the Administrative Agent on behalf and
for the benefit of Secured Parties, as collateral security for the obligations
under the Loan Documents in accordance with their respective terms, and
acknowledges that all of such Liens, and all collateral heretofore pledged as
security for such obligations, continues to be and remain collateral for such
obligations from and after the date hereof.

13. Severability. The provisions of this Consent are severable, and if any
clause or provision shall be held invalid or unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction and shall not in
any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision in this Consent in any jurisdiction.

14. Choice of Law. Section 10.13 and Section 10.14 of the Credit Agreement are
hereby incorporated by reference in their entity mutatis mutandis.

15. Electronic Signatures. The words “execution,” “signed,” “signature” and
words of like import in any this Consent or any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

[Signature page follows.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed and delivered as of the date first written above.

 

BORROWERS:     BENEFITFOCUS.COM, INC.     BENEFITFOCUS, INC. By   /s/ Stephen M.
Swad     By   /s/ Stephen M. Swad Name:   Stephen M. Swad     Name:   Stephen M.
Swad Title:   Chief Financial Officer     Title:   Chief Financial Officer    
BENEFITSTORE, INC.       By   /s/ Stephen M. Swad       Name:   Stephen M. Swad
      Title:   Chief Financial Officer

[Signature page to Consent]



--------------------------------------------------------------------------------

SILICON VALLEY BANK, as Administrative Agent, Issuing Lender, Swingline Lender,
and Lender By   /s/ William Deevy Name:   William Deevy Title:   Director

[Signature page to Consent]